‘ sCase 1:19-mj-03246-AOR Document 1 Entered on FLSD Docket 08/05/2019 Page 1 of 3
rf

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. |: [Fray D204 ACR

UNITED STATES OF AMERICA

 

Vv.

SANTOSH GAIKWAD,

Defendant.
/

 

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States
Attorney’s Office Prior to August 9, 2013 (Mag. Judge Alicia Valle)? | Yes X No

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? | Yes X No

 

Respectfully submitted,

ARIA) F ORSHAN
IYED SYATES/ATT EY

EHS. Rubin .

Assistant United States Attorney
99 N.E. 4" Street

Miami, Florida 33132

Tel (305) 961-9247

Fax (305) 530-7976

Email: Eli. Rubin@usdoj.gov
AO ot fRashiedy dnt Chane MIA ResHment 1 Entered on FLSD Docket 08/05/2019 Page 2 of 3
3

 

United States District Court

 

 

SOUTHERN DISTRICT OF __ FLORIDA
UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

SANTOSH GAIKWAD

CASE NUMBER: [14-m}-OB0AG AOR

|, the undersigned complainant, being duly sworn, state the following is true and correct to the best of my
knowledge and belief. From on or about July 23, 2019, through on or about July 27, 2019, at the Port of Miami,
in Miami-Dade County in the Southern District of Florida and elsewhere, the defendant, SANTOSH GAIKWAD,
did knowingly and intentionally combine, conspire, confederate and agree with at least one other person to
import into the United States, from a place outside thereof, a Schedule II controlled substance, that is, a
mixture and substance containing a detectable amount of cocaine, in violation of Title 21, United States Code,
Section 952(a); all in violation of Title 21, United States Code, Section 963.

I further state that | am a Special Agent with Homeland Security Investigations/U.S. Immigration ¢ and Customs
Enforcement, and that this complaint is based on the following facts:

On July 27, 2019, A.D., an employee of Carnival Cruise Lines, Inc. (“Carnival”) who worked in the kitchen on
the vessel Carnival Horizon, was arrested trying to import a white powdery substance that proved positive
for the presence of cocaine. A.D. had concealed the cocaine in two small packages attached to the bottoms
of his sandals. He admitted to having imported cocaine four previous times. Following A.D.’s arrest, Carnival
conducted an investigation to determine if any other employees were engaged in the importation of cocaine.
SANTOSH GAIKWAD, a fellow employee working in the kitchen on Carnival Horizon, admitted to Carnival
personnel that he agreed with A.D. to bring sandals containing drugs from Jamaica and/or Curacao into
Miami, Florida on at least two occasions. Among other admissions, GAIKWAD stated that he was with A.D.
and one other employee in Ocho Rios, Jamaica on July 23, 2019, and that they each received a pair of sandals.
GAIKWAD further admitted that he knew the sandals contained drugs but nonetheless agreed to bring them
into Miami on July 27, 2019. However, on July 27, 2019, before GAIKWAD could disembark the vessel with the
sandals, he saw A.D. get caught and disposed of the sandals.

After his admission to Carnival security officers, GAIKWAD returned to the Port of Miami on August 4, 2019,
when | interviewed him. The interview was recorded, and GAIKWAD was assisted throughout by a Hindi
interpreter. He was read his Miranda rights and executed a Miranda waiver form. He again admitted to
agreeing with A.D. to bring sandals containing drugs into Miami.

[remainder of page left blank]
4 Case 1:19-mj-03246-AOR Document 1 Entered on FLSD Docket 08/05/2019 Page 3 of 3

A third Carnival employee, S.F., has also admitted to working with A.D. and GAIKWAD to bring sandals
containing powder into Miami. S. F. specifically admitted that he was with GAIKWAD and A.D. in Ocho Rios,
Jamaica when they received the sandals. Further, Carnival’s records detailing each employee’ s onboarding
and disembarking of the vessel confirm GAIKWAD’s presence on July 23, 2019, in Ocho Rios, Jamaica.

Ga

OSTEN BERRY, SPECIAL AGENT
HOMELAND SECURITY INVESTIGATIONS
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT

 

Sworn to before me, and subscribed in my presence,

~

August 5, 2019 at Miami, Florida
Date City and State

 

ALICIA M. OTAZO-REYES . PL. GH )
UNITED STATES MAGISTRATE JUDGE “ye

Name and Title of Judicial Officer Signature of Judicial Officer
